Case 2:19-cv-00336-JRG Document 172 Filed 12/08/20 Page 1 of 1 PageID #: 10975




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 BARKAN WIRELESS IP HOLDINGS,                   §
 L.P.,                                          §
                                                §
             Plaintiff,                         §
                                                §
 v.                                             §
                                                            Case No. 2:19-cv-00336-JRG
                                                §
 SPRINT COMMUNICATION CO., L.P.,                §
 SPRINT SOLUTIONS, INC. and SPRINT              §
 SPECTRUM L.P.,                                 §

             Defendants.

                                            ORDER

       Before the Court is the Claim Construction Memorandum Opinion and Order of

Magistrate Judge Payne dated October 26, 2020 (Dkt. No. 144). Defendants Sprint

Communication Co., L.P., Sprint Solutions, Inc. and Sprint Spectrum L.P. (“Sprint”) have filed

Objections to the Order (Dkt. No. 147). Plaintiff Barkan Wireless IP Holdings, L.P. also has filed

Objections to the Order (Dkt. No. 146).
  .
       After considering the reasoning provided in the Order, the underlying claim

construction briefing, Sprint’s Objections, Barkan’s Objections, Sprint’s Response to Barkan’s

Objections, and Barkan’s Response to Sprint’s Objections, the Court agrees with the

conclusions reached within the Order and finds both Sprint’s and Barkan’s objections

unpersuasive. Accordingly, the Court OVERRULES both Sprint’s and Barkan’s objections and

ADOPTS Magistrate Judge Payne’s Order.

      So ORDERED and SIGNED this 8th day of December, 2020.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE
